DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are examined herein.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, are drawn to intermediate product, classified in A23C9/1425 .
II. Claims 16-23, are drawn to methods, classified in A23L2/46 .
III. Claim 24-26, are drawn to final product, classified in A23L 33/17.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is to make dairy products, baked goods, sausages, soups, and nutritional supplementation and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II, and I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product, a recovery product.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1) The groups are shown to belong to separate classifications; which illustrates
2) separate status in the art; and 
3) a divergent field of search since, because there would be a serious search and examination burden if restriction were not required because search strategy for distinct products (i.e. compounds) versus distinct methods (i.e. active steps) varies because their distinct limitations (e.g. inventions) require the searching of separate terms, concepts, and technologies; and grounds for allowance vary between methods and products, which means the examination practice.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with M. Fox on 8/23/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  

Affirmation of this election must be made by applicant in replying to this Office action.  

Claims 16-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.




Claim Objections
Claim 3 is  objected to because of the following informalities:  The claim has a typo, wherein a period is missing from the end of the sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 3, the claim is missing a period at its end, and there is no connecting word to the last two ingredients shown, therefore it is unclear if something else was intended of the claim or it just has typos.

As for claim 6, the claim of “the sodium ion concentration” lacks antecedent basis because a sodium ion concentration was not previously introduced in the claim.


Claim 10 has a phrase in parenthesis, which makes it unclear if they are required of the claim or merely providing an example of what is claimed.

As for claim 12, the recitation of  “the carbohydrate component” lacks antecedent basis because a sodium ion concentration was not previously introduced in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 8-9 requires the dairy permeate is used in a liquid form (claim 8) or that it is reconstituted from a liquid or dry concentrate (claim 9), however, the claim is toward a beverage.  A beverage is liquid, therefore all the ingredients therein are liquid and the matter of the source of said ingredients fails to further limit the ingredient in the beverage composition itself. 

Claim 15 recites what will happen to the beverage after it is made, which fails to further limit the composition as this is toward  its method of use.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US Dairy Export Council.
US Dairy Export Council: U.S. DAIRY PROTEINS AND PERMEATES IN READY-TO-DRINK BEVERAGES; copyright 2017.

With regard to the prior art, the term/phrase "hydration beverage" encompasses sports drinks, per para. 0006 of the pending Specification.
With regard to the prior art, the term/phrase "substantially" encompasses for the most part (i.e. over 50%).  




Independent claim 1
The US Dairy Export Council teaches methods of making sports drink beverages (i.e. hydration beverages) (last para of col.1 on pg. 7). 

Dairy permeate
The US Dairy Export Council teaches the beverages comprise dairy permeate (ab., 1st two paras., last para of col.1 on pg. 7). 
This anticipates the claim of the use of dairy permeate in said beverages.

Acidification agent/pH 
The US Dairy Export Council teaches acidulants are used to achieve a pH of 3.5 or lower, including citric acid (starting at the top of page 8), an acidification agent.
This anticipates the claim of an acidification agent and a pH of less than 3.60.

Shelf stable
The US Dairy Export Council teaches the beverages are shelf-stable (ab.)

In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.





Dependent claims 
As for claims 2 and 10, the US Dairy Export Council teaches the dairy permeate is a milk permeate (ab. and throughout).

As for claims 6-7, the US Dairy Export Council teaches the permeates comprise sodium (Fig. 4), therefore when used to make the beverage they provide sodium ions, wherein sodium is added to the beverage.
As for the claim of the source of the sodium ion being from a sodium salt, as in claim 6; and
wherein the sodium salt is sodium chloride, table salt, or sea salt, as in claim 7, 
these limitations do not distinguish over the presence of sodium in the beverage taught above.
NOTE: The claims are toward a composition wherein patentability is toward the composition itself, any ingredients in the composition, and any chemical or physical structure they impart to the composition, as made.  Not the  source of the ingredients.  Therefore, the claim of the source of the sodium in the beverage fails to further limit the base claim, toward a beverage.

As for claim 8, since a beverage is a liquid comprising dairy permeate the dairy permeate is used in its liquid form, as claimed. Also see the NOTE above.  



As for claim 9, the claim of the dairy permeate being reconstituted from a liquid or dry concentrate does not further distinguish over the teaching above because the beverage comprises permeate.  Also see the NOTE above.

As for claim 10, the US Dairy Export Council teaches the use of whey and milk permeates, ultra-filtered permeates where proteins are removed from milk (i.e. filtered milk), indicating deproteinized milk permeates (see Dairy Permeate Ingredient Considerations).

As for claims 11 and 13, the US Dairy Export Council teaches the permeate in the beverage provides carbohydrates, including lactose, wherein the lactose is in amounts, including: 0.5%, 2.0% and 3 %, all anticipating the claim of a component concentration of:
6 wt% or less, as in claim 11; and
less than 5 wt%, as in claim 13.  

As for claim 12, lactose is a disaccharide, the lactose taught by the US Dairy Export Council provides a carbohydrate component consisting of a disaccharide, as claimed.

As for claim 14, the US Dairy Export Council teaches the dairy permeate has amounts of protein as low as 33%, which shows it is substantially free of protein.  


As for claim 15, the US Dairy Export Council teaches steps of heat pasteurized (top of pg. 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council, as applied to claims 1-2 and 6-15 above.

As for claim 15, the US Dairy Export Council teaches steps of heat pasteurized (top of pg. 5).  
Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses, including wherein the beverage will be heat pasteurized to provide a shelf life stability of several months to over a year, as claimed.





Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council, as applied to claims  1-2 and 6-15 above, further in view of IPC and Martyn. 
IPC: Iso Pure Company: Isopure® Zero Carb; copyright 2015.

Martyn: Nutritional Compositions; WO 2012/013975, published 2/02/2012.

On acidification agents: The US Dairy Export Council teaches the use of citric acid, as discussed above.

On lactose: The US Dairy Export Council teaches the dairy permeate in the beverage contributes lactose, wherein optional permeates include low amounts of lactose (see starting right above Fig. 1), therefore the amount of lactose provided to the beverage would be dependent on the amount of permeate in the beverage as a whole.
The US Dairy Export Council does not discuss the amount of lactose used in beverages.
IPC also teaches about beverages with milk protein and mineral ions (e.g. sports drinks), and further provides that they are lactose free, which encompasses and overlaps a lactose concentration of 0.1% or less, as claimed.
IPC teaches that by being lactose free there is a benefit to those who have discomfort when they consume it (see short article in its entirety).




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising milk protein and mineral ions, as the modified teaching above, to include a lactose concentration of 0.1% or less, as claimed, because ISP illustrates that the art finds suitable for similar intended uses, including methods of making such these of beverages (see MPEP 2144.07); and further provides benefits to the consumer, in that by being lactose free discomfort in the body is avoided (see MPEP 2144.II).

On chloride concentration:  The US Dairy Export Council does not discuss the use of chloride.
Martyn also teaches methods of making sports/rehydration drinks (ab.; and pg. 8, ln. 28+) and further provides the source of chloride, as claimed, including in an amount of sodium chloride from about 1 to 300 mmol/L (pg. 13, ln. 14+).  Such a teaching encompasses a chloride concentration of about 20-40 mmol/L, as claimed, in view of the lack of guidance in the pending Specification of what type of concentration they are referring to.
Further because the chloride ion concentration in sodium chloride is about 61%, there would be 0.6 to 183 mmol/L of chloride ions in Martyn’s beverage, which also encompasses the claim of 20 to 40 mmol/L of a chloride concentration.
Martyn also provides that salt comprising chloride provides the benefit of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes (pg. 13, ln. 14+).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making sports beverages, as the modified teaching above, to include a chloride concentration, because Martyn illustrates that the art finds suitable for similar intended uses, including methods of making sports beverages (see MPEP 2144.07); and further provides benefits of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes from the salt the chloride is provided in (see MPEP 2144.II).

As for claim 5, the US Dairy Export Council teaches acidulants are used to achieve a pH of 3.5 or lower, including citric acid (starting at the top of page 8), an acidification agent, as discussed above.
Further, it has been held that similar ingredients have similar intended uses/functionality, therefore the taught composition anticipates the claim wherein the concentration of citric acid provides for a pH of less than 3.6.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council, as applied to claims  1-2 and 6-15 above, further in view of SDA.
SDA: Sports Dietitians Australia: fact Sheet: Sports Drink; published June 2007.

As for claim 4, the US Dairy Export Council does not discuss the mmol/L of sodium ions in such a sports beverage.


SDA also teaches methods of making sports/rehydration beverages (see When should sports drink be used? 3. Recovery), and further provides that the beverage has a sodium ion concentration of 10 to 25 mmol/L of sodium (see What’s in a sports drink, 2. Electrolytes), which encompasses about 10-50 mmol/L of sodium, as claimed.

SDA teaches the sodium is beneficial for many reasons, including: 
it stimulates thirst receptors, so you are encouraged to drink more and hence replace fluids faster (see What’s in a sports drink, 2. Electrolytes);
it reduces urine losses before exercise begins (see When should sports drink be used? 1. Before Exercise);
to assist rehydration (see When should sports drink be used? 3. Recovery);
preventing hyponatraemia (low blood sodium) (see Common misconceptions about sports drinks 1. Sports drinks are high in salt); and
it improves the flavor (Summary).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making sports beverages, as the modified teaching above, to include , as claimed, because SDA illustrates that the art finds encompassing amounts of sodium as being suitable for similar intended uses, including methods of making sports beverages (see MPEP 2144.07); and further provides benefits to the use of sodium in encompassing amounts, including: it stimulates thirst receptors, so you are encouraged to drink more and hence replace fluids faster; it reduces urine losses before exercise begins; to assist rehydration; preventing hyponatraemia (low blood sodium); and it improves the flavor (see MPEP 2144.II).

Claims 6-7 are also rejected under 35 U.S.C. 103 as being unpatentable over the US Dairy Export Council, as applied to claims 1-2, 6-15 above, further in view of Martyn. 
As for claims 6-7, the US Dairy Export Council does not discuss the source of sodium ions added as a salt, as in claim 6; wherein the salt is sodium chloride, as in claim 7.
Martyn also teaches methods of making sports/rehydration drinks (ab.; and pg. 8, ln. 28+) and further provides the source of sodium ions added as a salt, as in claim 6; wherein the salt is sodium chloride, as in claim 7.
Martyn also provides that said forms of sodium provide the benefit of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes (pg. 13, ln. 14+).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making sports beverages, as the modified teaching above, to include the claimed sources of sodium, because Martyn illustrates that the art finds suitable for similar intended uses, including methods of making sports beverages (see MPEP 2144.07); and further provides benefits of replenishing the electrolytes lost during exercise, facilitating intestinal reabsorption of fluids, and facilitating energy dependent processes (see MPEP 2144.II).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793